Citation Nr: 0430278	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for residuals of a 
shrapnel wound of the left leg.

4.  Entitlement to service connection for ulcers.

5.  Entitlement to service connection for jungle rot of the 
feet.

6.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, his sister and her spouse.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to August 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  At present, the issues of service connection for 
PTSD and left ear hearing loss are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part.

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO (Travel Board hearing ) before 
the undersigned Veterans Law Judge (VLJ) in May 2004.  A copy 
of the hearing transcript issued following the hearing is of 
record.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  There is no competent medical evidence showing that the 
veteran has a disability manifested as malaria related to 
service.

3.  There is no competent medical evidence showing that the 
veteran has a disability manifested as residuals of shrapnel 
wound of the left leg related to service.

4.  There is no competent medical evidence showing that the 
veteran has a disability manifested as ulcers related to 
service.

5.  There is no competent medical evidence showing that the 
veteran has a disability manifested as jungle rot of the feet 
related to service.


CONCLUSIONS OF LAW

1.  A disability manifested as malaria was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  A disability manifested as residuals shrapnel wound of 
the left leg was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).  

3.  A disability manifested as ulcers was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

4.  A disability manifested as jungle rot of the feet was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection for malaria, residuals of shrapnel wound 
of the left leg, ulcers, and jungle rot of the feet via 
September 1999 and December 2001 RO letters, the April 2000 
and April 2002 rating decisions, and the April 2003 statement 
of the case (SOC).  Specifically, the appellant has been 
informed of the need to provide evidence showing that his 
disabilities are related to service.  In addition, via the 
December 2001 RO letters, the veteran was provided with 
specific information concerning the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The notices VA provided to the appellant in September 1999 
and December 2001, although one of them was given after the 
initial AOJ adjudication of the claims (in April 2000), both 
notices were in fact provided by VA prior to the transfer of 
the appellant's case to the Board and the content of the 
notices and the duty to assist letters generally complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Although the VA notice 
letters that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  By the various 
informational letters, the rating decisions, and the SOC, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's 
claims discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004. 

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information, lay and medical 
evidence of record, in a case before the Secretary renders a 
decision with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In this case, the veteran contends he is entitled to service 
connection for malaria, residuals of shrapnel wound of the 
left leg, ulcers, and jungle rot of the feet.  In this 
respect, the service medical records are completely negative 
for any symptoms, treatment or diagnoses of the claimed 
disorders.

The post-service medical evidence includes 1999 treatment 
records from a VA Medical Center, which describe the 
treatment the veteran received for eye and heart problems.  
As well, records from P. Woods, D.O., dated from 1995 to 1999 
describe the treatment the veteran received for various 
disorders including fugal growth of the left calf and 
heart/chest pain.

On VA examination in September 1999, physical evaluation of 
the left leg revealed a healed, nontender scar, measuring 3 
centimeters and 2 centimeters on the shin.  The shin was 
slightly tender to touch.  The veteran had a chronic rash 
with itching on both feet.  The veteran was diagnosed with 
malaria, left leg with shrapnel wound injury with healed non-
tender scar, peptic ulcer disease and jungle rot of the feet.  
A September 30, 1999 VA malaria smear, however, noted that 
thin smear testing showed no evidence of malaria, and thick 
smear testing was negative for parasites.

The Board notes that during the May 2004 hearing before the 
undersigned VLJ and in other documents, the veteran indicated 
that his military occupational specialty (MOS) was light 
weapons infantryman, that he served in the Republic of 
Vietnam from March 1970 to May 1971, and that he was awarded 
a Purple Heart and the Combat Infantryman Badge (CIB) during 
his service.  A review of the veteran's service records and 
DA-20, however, do not support the veteran's contentions.  
The veteran's records show that his MOS was light weapons 
infantryman.  The records, however, do not show that the 
veteran served in Vietnam, or that he was ever awarded a 
Purple Heart or a CIB.  In fact, the service records show the 
veteran never left American soil, and that he was stationed 
at Ft. Campbell in Kentucky and in St. Louis.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for malaria, residuals of 
shrapnel wound of the left leg, ulcers, and jungle rot of the 
feet.  The record simply does not include evidence that the 
veteran currently suffers from malaria.  Additionally, the 
record does not include any medical evidence showing that the 
veteran presented symptoms related to malaria, shrapnel wound 
of the left leg, ulcers, or jungle rot of the feet during 
active service; or that the currently diagnosed residuals of 
shrapnel wound of the left leg, ulcers, or jungle rot of the 
feet are in fact related to the veteran's active service.

The Board acknowledges the veteran's own statements 
supporting his claims.  Inasmuch as the preponderance of the 
evidence is against the veteran's claims, the claims of 
service connection for malaria, residuals of shrapnel wound 
of the left leg, ulcers, and jungle rot of the feet are 
denied.  The application of the reasonable doubt doctrine is, 
therefore, not warranted in this case.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for malaria is denied.

Service connection for residuals of shrapnel wound of the 
left leg is denied.

Service connection for ulcers is denied.  

Service connection for jungle rot of the feet is denied.



REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the appellant and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues of service connection for 
PTSD and left ear hearing loss.  See Quartuccio, supra, 
Charles, supra. 

The Board notes the veteran is currently service-connected 
for right ear hearing loss and that the veteran's MOS was 
light weapons infantryman.  As such, a VA medical examination 
discussing the etiology of the claimed left ear hearing loss 
is necessary prior to appellate adjudication.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, the veteran 
should be scheduled to undergo a VA medical examination which 
shall include a medical opinion regarding the etiology of the 
claimed left ear hearing loss, and any relationship that this 
may have to the veteran's service-connected right ear hearing 
loss or his service MOS.

Additionally, the Board notes that the veteran is currently 
diagnosed with PTSD.  This diagnosis, however, is not linked 
to a verified stressor.  It does not appear that the RO has 
attempted to verify any of the veteran's claimed stressor.  
Therefore, the RO should contact the veteran and request that 
he submit a statement listing all stressors he believes 
contributed to his PTSD.  Subsequently, the RO should contact 
the appropriate authorities, and should attempt to verify 
such stressors.  With the list of verified stressors, the 
veteran should then undergo an additional VA examination in 
order to obtain an opinion as to the relationship, if any, 
between the diagnosis of PTSD and the verified stressors.

Lastly, the RO should assist the veteran in obtaining any 
outstanding and available VA and private medical records 
identified by the veteran, and should incorporate them into 
the claims file.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who treated the veteran since his 
discharge from service to the present 
related to the claimed PTSD and left ear 
hearing loss.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider identified (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

2.  The RO should request that the 
veteran provide information as to his 
dates of treatment at any VA medical 
facility, if any, for the claimed PTSD 
and left ear hearing loss.  All 
identified treatment records from any 
reported VA medical facility not already 
contained within the claims file should 
be obtained and associated with the 
claims file.  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159 (2004)

3.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any stressors he alleges he 
was exposed to in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of 
events, units involved, number and 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran must be advised 
that such information is necessary to 
obtain supportive evidence of such 
stressful events and that he must be as 
specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  To the extent that the 
claimed stressors are noncombat 
related, the RO should advise the 
veteran of the need for credible 
supporting evidence.

4.  With the information obtained from 
the veteran regarding his stressors, in 
addition to the information obtained 
from the veteran's service records and 
DA-20, the RO should attempt to verify 
the veteran's claimed stressors by 
contacting the Armed Services Center 
for Research of Unit Records 
(USASCRUR).  Following receipt of the 
report from USASCRUR and the completion 
of any additional development warranted 
or suggested by that office, the RO 
must prepare a report detailing the 
nature of any in-service stressful 
event verified by USASCRUR or other 
credible evidence.  This report is to 
be added to the claims folder.

5.  The veteran should be scheduled to 
undergo a VA examination, conducted by 
an appropriate specialist, to evaluate 
the nature, severity, and etiology of 
the claimed PTSD.  The specialist 
examining the veteran should 
specifically indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The RO must provide the examiner with 
the report of the verified stressor or 
stressors described in paragraph 4 
above, and the examiner must be 
instructed that only these events may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
PTSD.  As well, if a diagnosis of PTSD 
is deemed appropriate, the examiner 
must comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established.  It is requested that the 
VA examiner reconcile any contradictory 
evidence regarding the etiology of the 
veteran's mental disorder. The examiner 
must include the complete rationale for 
all opinions and conclusions expressed 
in a written report.

6.  The veteran should be scheduled to 
undergo a VA audiological examination 
to evaluate the nature, severity, and 
etiology of the claimed left ear 
hearing loss.  If no such disorder is 
currently found, the examiner should so 
indicate.  The claims folder must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination 
report that the claims file was 
reviewed.  All necessary tests and 
studies should be conducted in order to 
render the diagnosis of the claimed 
disability.  Following an examination 
of the veteran and a review of his 
medical records and history, the VA 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the claimed left ear hearing loss 
is related to any in-service 
symptomatology (including any in-
service examination/treatment for 
decreased hearing) or to the veteran's 
service as a light weapons infantryman.  
In addition, the VA examiner should 
render an opinion as to whether it is 
at least as likely as not that the 
claimed left ear hearing loss is 
proximately due to or the result of the 
service-connected right ear hearing 
loss.  Lastly, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
claimed left ear hearing loss was 
incurred during the veteran's active 
service, became manifest to a 
compensable degree within a one year 
period of his discharge from service, 
or is otherwise related to his active 
service.  The VA examiner should also 
render an opinion as to whether it is 
at least as likely as not that the 
claimed left ear hearing loss is 
related to any post-service event(s) or 
diseases.  If the etiology of the 
claimed disorder is attributed to 
multiple factors/events, including any 
post-service incidents, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  
It is requested that the VA examiner 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
left ear hearing loss, including any 
gap of time between when the veteran's 
first met the criteria for a hearing 
disability for VA purposes (per 
38 C.F.R. § 3.385) and the veteran's 
discharge from service.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written 
report.

7.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notifications or refusal to report 
notices, whichever applicable, should be 
obtained by the RO and associated with 
the claims folder.

8.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

9.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking entitlement to service 
connection for PTSD and left ear hearing 
loss.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



